DALLAS, Circuit Judge
(dissenting). I dissent from the judgment in this case, because, in my opinion, the rule which should be applied in its decision is that of nonliability of the master for the negligence of a fellow servant, and not that which holds the master responsible for defects in appliances furnished by him to the servant. The railroad company provided a proper car for the transportation of the lumber. It required no repair, and was not repaired. Standards were needful, and fit ones were supplied. The failure to use these appliances to the extent to which they should have been used *152was the omission of the co-employé who ought to have so used them..’ The company discharged its duty by supplying them of the right kind! and in sufficient quantity, and by making proper provision for their ■ use.